In the
United States Court of Appeals
For the Seventh Circuit

No. 00-3220

Matt Lindland,

Plaintiff-Appellee,

v.

United States of America Wrestling
Association, Inc., United States
Olympic Committee, and Keith Sieracki,

Defendants-Appellants.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 00 C 5151--James B. Zagel, Judge.



No. 00-3236

Keith Sieracki,

Plaintiff-Appellant,

v.

United States of America Wrestling
Association, Inc., and United States
Olympic Committee,

Defendants-Appellees.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 00 C 5348--James B. Zagel, Judge.



Submitted August 30 and September 1, 2000--Decided
September 1, 2000--Opinion September 5, 2000/*


  Before Easterbrook, Manion, and Diane P. Wood, Circuit
Judges.

  Easterbrook, Circuit Judge. Readers of our prior
opinions (or the sports pages) know that Keith
Sieracki and Matt Lindland both believe that they
are entitled to be the U.S. entrant in the 76
kilogram weight class of Greco-Roman wrestling at
the 2000 Olympic Games. They have met twice in
championship bouts where the Olympic spot was the
victor’s reward: Sieracki won the first by a
score of 2-1; Lindland won the second by a score
of 8-0. Each claims that his victory entitles him
to the slot in Sydney. Lindland protested the
result of the first match through the hierarchy
of USA Wrestling, the national governing body for
amateur wrestling. After USA Wrestling rejected
his protests, Lindland commenced arbitration,
which was his right under the Ted Stevens Olympic
and Amateur Sports Act. See 36 U.S.C.
sec.220529(a). Arbitrator Burns ordered the
rematch, which Lindland won. USA Wrestling was
unwilling to accept this outcome; instead of
sending Lindland’s name to the United States
Olympic Committee (USOC) as its nominee for the
Games, it told the USOC to send Sieracki and
listed Lindland only as a person eligible to
compete in the event of injury. Lindland then
sought confirmation of the Burns Award under
sec.9 of the Federal Arbitration Act, 9 U.S.C.
sec.9, and in an opinion issued on August 24 we
held that Lindland is entitled to that relief--
which, we pointedly added, means that he is
entitled to be USA Wrestling’s nominee to the
USOC. Lindland v. USA Wrestling Association,
Inc., No. 00-3177 (7th Cir. Aug. 24, 2000).

  Later that day, USA Wrestling informed the USOC
that Sieracki remained its nominee. Its
explanation for this defiance was that a second
arbitrator, in a proceeding initiated by
Sieracki, had disagreed with Arbitrator Burns and
directed USA Wrestling to make Sieracki its
nominee on the basis of his victory in the first
match. USA Wrestling had no excuse for following
Arbitrator Campbell’s unreviewed award rather
than a decision of a federal court confirming
Arbitrator Burns’s award, and on August 25 we
issued a writ of mandamus requiring the district
court to ensure that USA Wrestling implemented
the Burns Award "immediately and
unconditionally." Lindland v. USA Wrestling
Association, Inc., No. 00-3177 (7th Cir. Aug. 25,
2000), slip op. 2. On August 26 USA Wrestling
finally complied, but the USOC then refused to
accept Lindland as a member of the team,
asserting that USA Wrestling’s nomination of
Lindland was untimely because Sieracki’s name
already had been sent to the International
Olympic Committee (IOC) in Lausanne, Switzerland.

  Lindland then returned to the district court,
asking it to compel the USOC to send his name to
the IOC. Sieracki fought back by asking a
different district court (in Denver, Colorado) to
confirm the Campbell Award. The district judge in
Denver sensibly transferred that request to the
Northern District of Illinois under 28 U.S.C.
sec.1404, consolidating all proceedings arising
out of the dispute. The Northern District ordered
the USOC to request the IOC to substitute
Lindland for Sieracki. The USOC has done so, and
the IOC has made the substitution. The Northern
District also denied Sieracki’s petition to
confirm the Campbell Award. Two appeals ensued.
We expedited the briefing and affirmed both
decisions on September 1, promising that this
opinion would follow with an explanation.

  Although Lindland now is a member of the U.S.
team, and the IOC’s deadline for making changes
has expired, the dispute is not moot. The Games
begin at 4 a.m. on September 15 (Chicago time),
and the 76 kilogram classification in Greco-Roman
wrestling does not get underway until September
24. The IOC accepted a substitution of Lindland
for Sieracki after its deadline, remarking that
it was willing to make the change because the
USOC acted under judicial order. This implies
that if we now confirmed the Campbell Award
(including its provision annulling the Burns
Award) and directed the USOC to substitute
Sieracki for Lindland, the IOC would accept that
change as well. We therefore address the merits--
starting with what is logically the first issue,
whether to confirm the Campbell Award.

  Lindland had argued to Arbitrator Burns that
USA Wrestling’s grievance proceedings were
flawed. Arbitrator Burns agreed and ordered the
rematch as a remedy in lieu of directing USA
Wrestling to reconsider Lindland’s protest to the
judging of his match with Sieracki. Arbitrator
Campbell went over the same ground, disagreeing
with Arbitrator Burns about the adequacy of USA
Wrestling’s processes and adding that, in his
view, the result of the first match (which
everyone calls "Bout #244") had not been affected
by any errors in applying the scoring rules for
Greco-Roman wrestling. It is not a surprising
view for Arbitrator Campbell to have taken,
because the proceedings began amicably. Sieracki
initiated the arbitration to defend his initial
victory, and USA Wrestling, the respondent,
likewise defended both the scoring of the match
and the conduct of its internal appeals.
(Lindland intervened to defend the Burns Award,
but, having already won the rematch, was more
interested in preserving that victory than in
litigating from scratch.) What is surprising was
that Arbitrator Campbell not only approved the
result of the original Bout #244 and the adequacy
of USA Wrestling’s grievance procedures but also
directed it to ignore the result of the rematch--
that is, Arbitrator Campbell directed USA
Wrestling not to implement the Burns Award.
  Sieracki argues that the Campbell Award is no
less confirmable under the standards of the
Federal Arbitration Act than was the Burns Award,
see 9 U.S.C. sec.10, and if he is entitled to
confirmation of the Campbell Award then we should
set aside the confirmation of the Burns Award
(because relief from the Burns Award is part of
the Campbell Award). Certainly there is no
evidence that the Campbell Award is the result of
"corruption," "fraud," "evident partiality," or
any similar bar to confirmation. The district
court refused to enforce the Campbell Award
because the Burns Award had been enforced
already, and it read Consolidation Coal Co. v.
United Mine Workers, 213 F.3d 404 (7th Cir.
2000), as precluding enforcement of incompatible
awards. Only one of these athletes can be on the
Olympic Team, and the district judge thought that
federal courts should not order the USOC to send
both. Sieracki replies that arbitrators need not
follow judicial notions of preclusion--a good
point about arbitrators, see Brotherhood of
Maintenance of Way Employees v. Burlington
Northern R.R., 24 F.3d 937 (7th Cir. 1994), but
not about judges. Once the Burns Award was
confirmed, it was no longer simply the view of a
fellow arbitrator with which Campbell could
disagree. But this may not be a complete answer.
If the Campbell Award is understood to vacate the
Burns Award, then confirmation of the Campbell
Award logically entails vacating the prior
confirmation of the Burns Award. That step would
not leave USA Wrestling under conflicting
judicial instructions. (Nor is it clear that
conflict is an irremediable evil. Injunctions
create property rights, which may be altered by
private agreements. Bargaining among Sieracki,
Lindland, and USA Wrestling could lead to a
settlement that would relieve USA Wrestling of
any incompatible obligations. See Guido Calabresi
& A. Douglas Melamed, Property Rules, Liability
Rules, and Inalienability: One View of the
Cathedral, 85 Harv. L. Rev. 1088 (1972).)

  Definitive resolution of the right way to
handle conflicting awards, after one has been
confirmed, may await another day. The Campbell
Award could not be confirmed even if it were the
sole award. It is doubly flawed: first, the
entire proceeding appears to have been ultra
vires; second, the award violates the Commercial
Rules of the American Arbitration Association,
under which the proceeding was conducted. 36
U.S.C. sec.220529(b)(2). Because Arbitrator
Campbell exceeded his powers, his award cannot be
confirmed. 9 U.S.C. sec.10(a)(4).

  Sieracki initiated an arbitration not to contest
a final decision by USA Wrestling but to protest
the Burns Award. Sieracki filed his demand for
arbitration on August 11, two days after the
Burns Award and three days before his rematch
with Lindland (and thus before any issues
associated with that bout could have arisen). The
Stevens Act does not authorize arbitration about
the propriety of another arbitrator’s decision.
Section 220529(a) provides:

A party aggrieved by a determination of the
corporation under section 220527 or 220528 of
this title may obtain review by any regional
office of the American Arbitration Association.

What is arbitrable is "a determination of the
corporation under section 220527 or 220528 of
this title". Arbitrator Burns is not "the
corporation" (a term defined in sec.220501 as the
USOC, though some of its powers have been
delegated to national governing bodies such as
USA Wrestling); what is more, neither he nor USA
Wrestling (in implementing the Burns Award to the
extent of scheduling the rematch) rendered "a
determination . . . under section 220527 or
220528 of this title". Section 220528 deals with
applications to replace national governing
bodies. Section 220527 specifies remedies that
athletes have within national governing bodies
such as USA Wrestling. Lindland exhausted his
remedies within USA Wrestling and obtained "a
determination of the corporation under section
220527 . . . of this title", and thus was
entitled to arbitrate his grievance. Sieracki, by
contrast, did not initiate any proceedings within
the scope of sec.220527. Although
sec.220527(b)(1) allows athletes to forego
exhaustion when time is too short to allow
decision, it does not allow bypass of a claim
under sec.220527--that is, a contention that a
national governing body has failed "to comply
with sections 220522, 220524, and 220525 of this
title". 36 U.S.C. sec.220527(a). Sieracki did not
have such a claim and therefore was not entitled
to arbitration under the Stevens Act even if it
was proper to pretermit administrative remedies.
No other provision of which we are aware supports
arbitration whose sole subject is the decision of
a prior arbitrator. The Stevens Act would be
self-destructive if it authorized such
proceedings, which would lead to enduring turmoil
(as happened here) and defeat the statute’s
function of facilitating final resolution of
disputes, see sec.220529(d).

  Even if the second arbitration had been
authorized, however, the outcome would have been
forbidden by the rules under which it was
conducted. Rule 48 of the AAA’s Commercial Rules
provides that an "arbitrator is not empowered to
redetermine the merits of any claim already
decided." Sieracki stresses, as our opinion of
August 24 acknowledged, that judicial ideas about
issue and claim preclusion need not apply in
arbitration. But arbitrators assuredly are bound
by the contracts and other rules that give them
power to act. An arbitrator who throws aside
those rules and implements his "own brand of
industrial justice" oversteps his powers, and the
resulting award must be set aside. Steelworkers
v. Enterprise Wheel & Car Corp., 363 U.S. 593,
597 (1960); Paperworkers v. Misco, Inc., 484 U.S.
29, 36 (1987). What the Steelworkers Trilogy
declared about "industrial justice" is equally
true of commercial or athletic justice.
Arbitrators are not ombudsmen; they are
authorized to resolve disputes under contracts
and rules, not to declare how the world should
work in the large. Arbitrator Campbell did not
misinterpret Rule 48; he decided to ignore it
utterly. The whole point of the Campbell
proceeding was to redecide the issues that had
been before Arbitrator Burns, and the Campbell
Award directs USA Wrestling to disregard the
Burns Award. Campbell observed, correctly, that
Sieracki was not a party to the Burns
proceedings, but the other participants in the
proceedings before Arbitrator Campbell were
parties to the Burns proceedings. By the time
Campbell acted, the Burns Award had "already
decided" that the nomination to the Olympic Team
would depend on a rematch between Sieracki and
Lindland. Whatever powers Campbell possessed vis-
a-vis Sieracki, he lacked the power to order USA
Wrestling to nominate anyone other than the
winner of the rematch. The Campbell Award
therefore is not entitled to confirmation.

  This conclusion makes it unnecessary to decide
whether, by participating in the Campbell
proceedings, Lindland waived or forfeited his
entitlement to the benefits of the Burns Award.
The Campbell Award is invalid, so it does not
bind Lindland or anyone else. But we shall not
conceal our doubt about this argument. The
"waiver" to which Sieracki and USA Wrestling
point is simply Lindland’s assent to the terms of
participation in the Olympic Games, one of which
is submitting to final and binding arbitration of
disputes. How such a document can surrender the
final and binding effect of the Burns Award is a
mystery. When Sieracki and USA Wrestling entered
into their friendly arbitration in an effort to
escape from the unwelcome Burns Award, Lindland
was in a tough spot. It would not be sensible to
say that he waived the benefits of an award
already in hand by trying to persuade Arbitrator
Campbell to follow his duties under AAA Rule 48
or by attempting to persuade Campbell that Burns
acted wisely (and thus to avert the problems that
have ensued from Campbell’s contrary decision).
Nor is it sensible to say, as Sieracki does, that
Lindland won a race to the courthouse. The
Campbell Award is invalid, so timing is
immaterial. Lindland is entitled to USA
Wrestling’s nomination because (a) Arbitrator
Burns ordered USA Wrestling to hold a rematch,
and (b) Lindland won that rematch. If Sieracki
had prevailed in the rematch, he would be on the
Olympic Team today. Athletic disputes should be
settled on the playing field--as the Burns Award
provided.

  For completeness, we add that none of the
parties’ arguments persuades us that the order
confirming the Burns Award should be
reconsidered. Sieracki, USA Wrestling, and the
USOC continue to assert that the Burns
proceedings were flawed because Sieracki was not
a party to them. These submissions ignore the
language of the Stevens Act, which provides for
arbitration between an aggrieved athlete and the
national governing body, not for arbitration
among athletes. In arbitration the national
governing body, by defending its decision (as USA
Wrestling vigorously did), also defends the
interests of the winning athlete. Doubtless the
constitution or bylaws of the USOC or USA
Wrestling could designate as additional parties
those athletes potentially affected by the
proceedings, but they do not do so. Arbitrator
Campbell himself remarked that "customarily in a
USOC Article IX arbitration . . . the competing
athlete who does not initiate the arbitration .
. . is not a participant and is not considered a
necessary party by the USOC." If the USOC now
favors a different approach, it should change its
own rules rather than ask a federal court to
disregard an award that was rendered following
normal procedures. (Normal outside athletics,
too, as our opinion of August 24 observed.)

  Lindland and USA Wrestling were the only
parties to the Burns proceedings. All the Burns
Award (coupled with Lindland’s victory in the
rematch of Bout #244) requires is that USA
Wrestling send Lindland’s name to the USOC as USA
Wrestling’s nominee for the team. By the time USA
Wrestling finally complied with the Burns Award--
11 days after Lindland won the rematch, and 2
days after we enforced the Burns Award--the
deadline for making nominations had passed, and
the USOC declared that it would send Sieracki to
Sydney. The district court’s injunction, the
IOC’s acceptance of Lindland, and the USOC’s
appeal followed.

  Most of the USOC’s submission on appeal
misunderstands the basis of the injunction.
Consider, for example, the USOC’s lengthy
argument, based on Michaels v. United States
Olympic Committee, 741 F.2d 155 (7th Cir. 1984)
(which interpreted the predecessor to
sec.220527), that there is no private right of
action to enforce the Stevens Act. That may or
may not be so under the current version of the
statute; we need not decide, because Lindland did
not file suit to enforce the Stevens Act. He sued
to enforce the Burns Award, and the Federal
Arbitration Act provides the necessary private
right of action. The dispositive question is
whether the order (and eventually the injunction)
entered against USA Wrestling binds the USOC too.
This depends on Fed. R. Civ. P. 65(d):

Every order granting an injunction and every
restraining order . . . is binding only upon the
parties to the action, their officers, agents,
servants, employees, and attorneys, and upon
those persons in active concert or participation
with them who receive actual notice of the order
by personal service or otherwise.

The USOC, as a party to the proceedings to
enforce the Burns Award, received actual notice
of our decision on August 24 requiring USA
Wrestling to nominate Lindland forthwith. USA
Wrestling tarried, but the USOC knew what USA
Wrestling was required to do and easily could
have taken our decision as equivalent to a formal
nomination by USA Wrestling on August 24--when it
would have been timely under the USOC’s rules.
The district court’s injunction requires the USOC
to do what it should and would have done had USA
Wrestling timely complied with the decision of
August 24. This order is proper if the USOC is a
person "in active concert or participation with"
USA Wrestling.

  Briefing the "active concert or participation"
issue at our instructions, the USOC contends that
it is an independent organization, entitled to
make the final decision. No one doubts this, but
the "active concert or participation" clause
supposes legal distinctiveness; if USA Wrestling
and the USOC were the same party, the order would
be binding directly. The "active concert or
participation" clause is designed to prevent what
may well have happened here: the addressee of an
injunction, eager to avoid its obligations,
persuades a friendly third party to take steps
that frustrate the injunction’s effectiveness.
See Reich v. Sea Sprite Boat Co., 50 F.3d 413
(7th Cir. 1995). The USOC has given every
indication of willingness to lend a hand. For
example, it responded to the initiation of the
Campbell proceedings by promising to respect
their outcome--which entails a promise to ignore
the outcome of the Burns proceedings. The events
of August 24 also imply that USA Wrestling and
the USOC acted in concert. On the evening of
August 24 USA Wrestling sent the USOC one
document "notifying" it of this court’s decision
and a second document nominating Sieracki. The
USOC decided to accept the nomination of
Sieracki, knowing full well that this nomination
violated a decision of this court. The inference
that USA Wrestling and the USOC undertook a joint
effort to defeat the Burns Award (and our
decision) is very strong.

  That inference could be overcome by a
demonstration that the USOC had an independent
ground of decision. No one doubts that the USOC
may adopt its own criteria and make its own
selections. 36 U.S.C. sec.220505(c). Thus if, for
example, Lindland failed a drug test, or if his
behavior at past international competitions had
brought shame on the team (as the U.S. Olympic
hockey team did en masse in 1998), then the USOC
could have sent Sieracki to the Games. Similarly,
if the USOC regularly made its own judgments
about athletic prowess, then a determination that
Sieracki is the wrestler most likely to succeed
in Sydney would be respected by the federal
judiciary. Yet in response to a question posed by
this court (and a similar one posed by the
district court), the USOC failed to identify even
a single instance in which it has not forwarded
to the IOC the nomination of a national governing
body such as USA Wrestling. Its promise to send
whichever athlete Arbitrator Campbell selected
abjures any independent role; indeed, that
promise is the best evidence that USA Wrestling
and the USOC have acted jointly to implement the
Campbell Award despite judicial enforcement of
the Burns Award.

  When on August 15 it originally sent to the IOC
the full list of USA Wrestling’s nominees (a list
that included Sieracki despite Lindland’s victory
on August 14), the USOC did not make an
independent decision about their athletic skills;
instead the certification says that the list (and
the USOC’s approval) is "based on the selection
criteria devised and previously approved by the
USOC" and in particular that "[t]he selection of
the NGB athlete nominations were [sic] conducted
in our estimation according to the policies and
procedures approved by the USOC for the 2000
Olympic Summer Games." In other words, the USOC
investigated only to ensure that USA Wrestling
followed the rules for selecting its nominees.
One of these rules (quoted in our August 24
opinion) specifies that the winner of Bout #244
would be USA Wrestling’s nominee in the 76
kilogram classification. Lindland is the winner
of Bout #244 and the recipient of USA Wrestling’s
(belated) nomination. Under the USOC’s own rules,
therefore, Lindland is entitled to the position
on the Olympic Team. This makes it very hard to
understand the USOC’s position as anything other
than a continuation of the view disparaged in our
August 24 opinion: a belief by the USOC that
athletes who pursue their rights under the
Stevens Act should be penalized. The district
court was entitled to prevent the USOC from
carrying out that view under the pretext that USA
Wrestling’s nomination of Lindland arrived too
late.

  Nonetheless, the USOC insists, it is entitled
to do as it pleases--defying injunctions to its
heart’s content--if it manages to stall until
only three weeks remain before the Games. For
this proposition it relies on another part of the
Stevens Act, 36 U.S.C. sec.220509(a):

The corporation shall establish and maintain
provisions in its constitution and bylaws for the
swift and equitable resolution of disputes
involving any of its members and relating to the
opportunity of an amateur athlete, coach,
trainer, manager, administrator, or official to
participate in the Olympic Games, the Paralympic
Games, the Pan-American Games, world championship
competition, or other protected competition as
defined in the constitution and bylaws of the
corporation. In any lawsuit relating to the
resolution of a dispute involving the opportunity
of an amateur athlete to participate in the
Olympic Games, the Paralympic Games, or the Pan-
American Games, a court shall not grant
injunctive relief against the corporation within
21 days before the beginning of such games if the
corporation, after consultation with the chair of
the Athletes’ Advisory Council, has provided a
sworn statement in writing executed by an officer
of the corporation to such court that its
constitution and bylaws cannot provide for the
resolution of such dispute prior to the beginning
of such games.

Saturday, August 26, was the 21st day before the
"beginning" of the Sydney Olympics. The USOC
filed in the district court an affidavit
parroting the statutory terms and insists that,
as a result, the district court was powerless to
enforce the Burns Award.

  Section 220509(a) is designed to prevent a
court from usurping the USOC’s powers when time
is too short for its own dispute-resolution
machinery to do its work. The premise of the
USOC’s argument is that the dispute among
Lindland, Sieracki, and USA Wrestling is one to
be resolved by the USOC’s internal processes,
which can’t be done at this late date. This is
just another variation of the USOC’s
misunderstanding about the genesis of the
district court’s order. Lindland has not asserted
a private right of action to enforce the Stevens
Act, nor has he attempted to initiate a new
dispute-resolution process before the USOC. His
claim depends on the Burns Award, which was
issued on August 9, well outside the 21-day
window, and the decision of this court, also
issued before the 21st day. The only question on
the table is whether USA Wrestling and the USOC
will comply with obligations that had been
established before that three-week period. The
USOC’s liability stems from its obligation as an
entity "in active concert or participation with"
USA Wrestling to avoid frustrating the order
enforcing the Burns Award.

  We do not for one second believe that Congress
set out to reward intransigence, so that the USOC
can protect scofflaws among the national
governing bodies, or itself defy judicial orders
if, on the 21st day before the Olympic torch
enters the stadium, the President of the USOC is
not already in prison for contempt. There is no
dispute for the USOC to resolve, so its inability
under its constitution and bylaws to act on short
notice is not important. All the USOC had to do
was implement this court’s decision of August 24
(enforcing the Burns Award of August 9); all we
hold is that delay in compliance with an
obligation judicially articulated before the 21st
day does not entitle the USOC to escape that
obligation. To put this in the statutory
language, the prohibition applies only if "such
dispute"--that is, a dispute to be handled under
the USOC’s procedures--can’t be resolved in the
time remaining before the games. When no "such
dispute" survives into the three-week period
(because it had been resolved earlier),
sec.220509(a) does not preclude enforcement of
the outstanding decision.

  Senator Stevens himself may have a different
view about the effect of sec.220509(a). At the
behest of the USOC, he wrote a letter asking the
district judge to vacate its order. Our reading
of the letter implies that the USOC misinformed
the Senator about the nature of the controversy
and the reason the district judge had ordered the
USOC to send Lindland’s name to the IOC, but no
matter. Legislative history is a chancy subject;
subsequent legislative history is weaker still,
Pierce v. Underwood, 487 U.S. 552, 566-68 (1988);
Weinberger v. Rossi, 456 U.S. 25, 35 (1982);
Regional Rail Reorganization Act Cases, 419 U.S.
102, 132 (1974), indeed is an oxymoron, see
Continental Can Co. v. Chicago Truck Drivers
Pension Fund, 916 F.2d 1154, 1157 (7th Cir.
1990), and a letter or affidavit written as a
form of constituent service is the bottom of the
pecking order. See Bread Political Action
Committee v. FEC, 455 U.S. 577, 582 n.3 (1982).
Letters written after a statute’s enactment were
not presented in the course of debate and so are
not the sort of views that may be credible
because other members of the legislature rely on
them and may impose penalties on those who
misrepresent, or misunderstand, the text. Compare
William N. Eskridge, Jr., Dynamic Statutory
Interpretation 210-38 (1994), and McNollgast,
Positive Canons: The Role of Legislative Bargains
in Statutory Interpretation, 80 Geo. L.J. 705
(1992), with John F. Manning, Textualism as a
Nondelegation Doctrine, 97 Colum. L. Rev. 673
(1997).

  A letter from a Member of Congress telling a
judge how to decide a pending case reflects a
misunderstanding of the difference between
legislative and judicial functions. Senator
Stevens played a leading role in the creation of
sec.220509, but he has no role in adjudication.
Giving weight to such a letter would only invite
other litigants to pester Members of Congress for
expressions of support--or Members of Congress to
pester the courts with their latest views about
how laws should be implemented and cases decided.
It is best, we think, for each institution to hew
to its constitutional function. See Bread PAC;
Abbott v. Virginia Beach, 879 F.2d 132, 136 (4th
Cir. 1989); Environmental Defense Fund, Inc. v.
Wheelabrator Technologies, Inc., 725 F. Supp.
758, 769-70 (S.D. N.Y. 1989); Stephen F.
Williams, Legislative History and the Problem of
Age, 66 Geo. Wash. L. Rev. 1366, 1369 & n.12
(1998).

Affirmed



/* Because the Olympic Games are imminent, No. 00-
3220 was submitted for decision by the filing of
simultaneous briefs on August 30, and No. 00-3236
was submitted under the same procedure on
September 1. Later that day the court affirmed
the judgments in both cases, issuing a short
order indicating that this opinion would follow.